       Case 5:19-cv-00089-G Document 31 Filed 02/14/19 Page 1 of 22



               IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF OKLAHOMA

THE CITY OF PRAGUE, OKLAHOMA
 and PRAGUE PUBLIC WORKS AUTHORITY,
                                 Plaintiffs,
vs.                                               Case No. 19-CIV-89-G
CAH ACQUISITION COMPANY 7, LLC;
HMC/CAH CONSOLIDATED, INC.;
RURAL COMMUNITY HOSPITALS OF
AMERICA, LLC; EMPOWER H.M.S.; JORGE
A. PEREZ; WCS CORPORATION, INC.,
successor-by-merger to CPP WOUND CARE
#24; LINCOLN COUNTY TREASURER AND
BOARD OF COUNTY COMMISSIONERS;
and JOHN DOES 1-10,
                               Defendants.

PLAINTIFFS’ MOTION FOR CIVIL CONTEMPT, WITH BRIEF IN SUPPORT



                                         CHRISTENSEN LAW GROUP, P.L.L.C.


                                         J. Clay Christensen (OBA #11789)
                                         T.P. Howell (OBA #10347)
                                         Jeffrey E. Tate (OBA #17150)
                                         Jonathan M. Miles (OBA #31152)
                                         Brock Z. Pittman (OBA #32853)
                                         The Parkway Building
                                         3401 N.W. 63rd Street, Suite 600
                                         Oklahoma City, Oklahoma 73116
                                         Telephone: (405) 232-2020
                                         Facsimile: (405) 228-1113
                                         clay@christensenlawgroup.com
                                         lynn@christensenlawgroup.com
                                         jeffrey@christensenlawgroup.com
                                         jon@christensenlawgroup.com
                                         brock@christensenlawgroup.com

                                         Attorneys for Plaintiffs
             Case 5:19-cv-00089-G Document 31 Filed 02/14/19 Page 2 of 22



                                             TABLE OF CONTENTS

PLAINTIFFS’ MOTION FOR CIVIL CONTEMPT, WITH BRIEF IN SUPPORT

I. INTRODUCTION ......................................................................................................... 1

II. BACKGROUND FACTS............................................................................................ 2

     (a) General Facts ......................................................................................................... 2

     (b) Procedural History ............................................................................................... 3

     (c) Violations ............................................................................................................... 4

III. ARGUMENT & AUTHORITIES .......................................................................... 12

     A. The Hospital Defendants should be held in civil contempt for violating this
     Court’s TRO ............................................................................................................. 12

     B. The Hospital Defendants cannot meet their burden to overcome a finding
     of civil contempt ........................................................................................................ 15

     C. The Remedy and Damages ................................................................................. 15

IV. CONCLUSION ......................................................................................................... 17

CERTIFICATE OF SERVICE ...................................................................................... 19




                                                                 i
             Case 5:19-cv-00089-G Document 31 Filed 02/14/19 Page 3 of 22



                                        TABLE OF AUTHORITIES

Cases:

  Bad Ass Coffee Co. of Hawaii, Inc. v. Bad Ass Coffee Ltd. Partnership, 95 F.Supp.2d
  1252 (D. Utah 2000) ...................................................................................................... 12

  City of Yadkin v. CAH Acquisition Company 10 LLC, HMC/CAH Consolidated,
  Inc., and Rural Community Hospitals of America, LLC, U.S. District Court for the
  Eastern District of North Carolina Western Division, Case No. CIV-15-229 ................ 5

  ClearOne Commc'ns, Inc. v. Bowers, 651 F.3d 1200 (10th Cir. 2011) ........................ 15

  F.T.C. v. Kuykendall, 371 F.3d 745 (10th Cir. 2004) ................................................... 15

  F.T.C. v. Neiswonger, 494 F.Supp.2d 1067 (E.D. Mo. 2007)....................................... 13

  McComb v. Jacksonville Paper Co., 336 U.S. 187 (1949) ........................................... 12

  O'Connor v. Midwest Pipe Fabrications, Inc., 972 F .2d 1204 (10th Cir.1992) .......... 16

  Premium Nutritional Prod., Inc. v. Ducote, 2008 WL 2020390 (D. Kan. May 9,
  2008) .............................................................................................................................. 16

  Reliance Ins. Co. v. Mast Const. Co., 159 F.3d 1311 (10th Cir. 1998) ........................ 12

Rules:

   Federal Rule of Civil Procedure 65 ......................................................................... 1, 13




                                                                  ii
             Case 5:19-cv-00089-G Document 31 Filed 02/14/19 Page 4 of 22



          Plaintiffs, the City of Prague, Oklahoma, and Prague Public Works Authority

(“Prague” or “Plaintiffs”), by and through their counsel of record, and pursuant to Federal

Rule of Civil Procedure 65, respectfully move this Court for an Order requiring

Defendants, CAH Acquisition Company 7, LLC; HMC/CAH Consolidated, Inc.; Rural

Community Hospitals of America, LLC; Empower H.M.S.; and Jorge A. Perez

(collectively the “Hospital Defendants”), to appear and show cause why they should not

be sanctioned and held in contempt for violations of the temporary restraining order issued

in this action by the United States District Court for the Western District of Oklahoma on

February 7, 2019 (the “TRO”). 1 The Plaintiffs seek that appropriate sanctions be levied

against the Hospital Defendants, including appropriate contempt proceedings and for an

award of costs and attorneys’ fees in favor of the Plaintiffs. In support of this motion, the

Plaintiffs show the Court as follows:

                                      BRIEF IN SUPPORT

I.        INTRODUCTION

          Prague Community Hospital (the “Hospital”) is a Critical Access Hospital located

in Lincoln County, Oklahoma. The immediate community that the Hospital serves is

Prague, Oklahoma, which has a population of 2,412 as of 2017. In addition to the City of

Prague, the Hospital provides the surrounding areas with essential health care services.

The Plaintiffs in an effort to protect the Hospital from closure, initiated an action against

the Hospital Defendants in Lincoln County. Prior to removal to this Court, Plaintiffs



1
    A true and correct copy of the TRO is attached hereto as Exhibit 1.


                                                  1
            Case 5:19-cv-00089-G Document 31 Filed 02/14/19 Page 5 of 22



obtained a temporary restraining order from the District Court of Lincoln County (“State

Court TRO”). 2 After removal, on February 7, 2019, this Court issued the TRO that

“maintains the terms of a [State Court] TRO entered in the state district court prior to

removal of this lawsuit to this Court, with some modifications.” See TRO, Exhibit 1.

       The Plaintiffs have been forced to file this Motion due to the Hospital Defendants’

brazen disregard for clear and concise court orders. The Hospital Defendants have violated

the State Court TRO and/or this Court’s TRO. 3 Plaintiffs have discovered a series of

violations of the TRO in which the Hospital Defendants have wholly and blatantly

disregarded the TRO. These violations include, but are not limited to, the following: (a)

failing to provide the daily written reports of income and expenses as set forth in the TRO

and (b) transferring the management and operation of the Hospital to a non-party to this

action, iHealthcare Management II Company (“iHealthcare”), and failing to disclose this

fact to this Court. The Plaintiffs now seek appropriate relief from this Court for the

Hospital Defendants’ callous disregard of this Court’s TRO and the well-being of the

residents of the City of Prague.

II.    BACKGROUND FACTS

(a) General Facts.

       1.      The City of Prague is an Oklahoma municipal governmental corporation and

the Prague Public Works Authority is an Oklahoma public trust.



2
  A true and correct copy of the State Court TRO is attached hereto as Exhibit 2.
3
  For purposes of simplicity the Plaintiffs will only refer to this Court’s TRO, but also maintains
that the State Court TRO was and is in full force and effect, and was also violated.


                                                 2
            Case 5:19-cv-00089-G Document 31 Filed 02/14/19 Page 6 of 22



       2.      CAH Acquisition Company 7 (“CAH 7”) leased the Hospital premises and

operated it, or one of its affiliates, as a licensed critical hospital pursuant to a hospital lease,

the most recent lease dated December 31, 2013.

       3.      Other Hospital Defendants are either the manager of Defendant CAH 7

and/or are under an agreement with CAH 7 to operate the Hospital and/or provide services

to the Hospital.

       4.      For example, in the Hospital Defendants’ Emergency Motion to Re-set

Hearing Set for Feruary [sic] 8, 2019, [Doc. 19] (“Motion to Re-set Hearing”) counsel for

the Hospital Defendants represented the following at paragraph six:

               Empower HMS is the management company which operates
               CAH Acquisition 7, LLC d/b/a Prague Community Hospital.

(b) Procedural History.

       5.      Plaintiffs originally filed the above-captioned lawsuit (the “Lawsuit”) on

January 15, 2019, in the District Court of Lincoln County, State of Oklahoma.

       6.      Prior to removal, on January 16, 2019, the Plaintiffs obtained the State Court

TRO against the Hospital Defendants that provided, in pertinent part:

               Defendants CAH 7, HMC, RCHA and Empower, as well as
               their Affiliates, officers, agents, employees and assigns, are
               barred and enjoyed from (a) from terminating or curtailing the
               existing services they are providing to Plaintiffs, to the
               Hospital and to the community[.]

See State Court TRO, Exhibit 2.




                                                 3
            Case 5:19-cv-00089-G Document 31 Filed 02/14/19 Page 7 of 22



       7.      On January 31, 2019, the Hospital Defendants filed a Notice of Removal

[Doc 1], which removed the Lawsuit to the United States District Court for the Western

District of Oklahoma.

       8.      Thereafter, on February 7, 2019, this Court issued the TRO against the

Hospital Defendants that provided, in pertinent part:

               IT IS ORDERED that the Hospital Defendants, as well as their
               affiliates, officers, agents, employees, and assigns, are barred
               and enjoined: (i) from terminating or curtailing the existing
               services they are providing to Plaintiffs, to the Prague
               Community Hospital, and to the community . . . are required to
               operate the Prague Community Hospital in the normal course
               of business until further order of the Court.

               IT IS FURTHER ORDERED that the Hospital Defendants
               shall ensure that a daily written report of the income and
               expenses of Prague Community Hospital is provided to
               Plaintiffs each day during the pendency of this Order.

See TRO, Exhibit 1.

(c) Violations. 4

First Violation of TRO – Failure to Provide Daily Written Reports.

       9.      As of the filing of this Motion, Plaintiffs’ counsel has not received a single

daily written report of income and expenses of the Hospital from the Hospital Defendants.




4
  By way of introduction, this is not the first time the Hospital Defendants, or their related
entities, have violated a Court’s Order. See City of Yadkin v. CAH Acquisition Company 10 LLC,
HMC/CAH Consolidated, Inc., and Rural Community Hospitals of America, LLC, U.S. District
Court for the Eastern District of North Carolina Western Division, Case No. CIV-15-229, where
the Court found the above named defendants in civil contempt for violating a temporary
restraining order. A true and correct copy of the Order granting in part and denying in part
Yadkin County’s motion for order to show cause [Doc. 29] is attached hereto as Exhibit 3.


                                              4
         Case 5:19-cv-00089-G Document 31 Filed 02/14/19 Page 8 of 22



       10.    The TRO was entered by this Court on February 7, 2019, and provides that

the Hospital Defendants “shall ensure” Plaintiffs receive daily written reports. This

directive by the Court is not ambiguous, it is not vague, and it is not confusing. Rather it

is a clear and concise command to the Hospital Defendants to produce daily reports to

Plaintiffs. Furthermore, the written reports were discussed on the telephone conference

call on February 6, 2019, at about 4:00 p.m. with this Court.

       11.    Since the entry of the TRO, seven (7) days have elapsed and not a single

daily report of income and expense has been produced to Plaintiffs.

       12.    Accordingly, the Hospital Defendants are in direct violation of this Court’s

TRO.

       13.    The failure to provide daily written reports is extremely concerning and

damaging to Plaintiffs. For example, Plaintiffs’ counsel learned that the professional

liability insurance would be cancelled on Sunday, February 10, 2019, because of non-

payment. Therefore, counsel for Plaintiffs directed a letter to counsel for the Hospital

Defendants requesting payment of the insurance premium as well as for necessary supplies

at the Hospital. A true and correct copy of a letter dated February 8, 2019, from Jeffrey E.

Tate to counsel for the Hospital Defendants is attached hereto as Exhibit 4.

       14.    Counsel for Hospital Defendants, Peter W. Brolick, responded by email

stating that the insurance would not lapse on February 10, 2019, referencing a copied email

from Truss Advantage, the carrier of the insurance, stating an extension had been granted

until Tuesday February 12, at close of business for payment in order to avoid cancellation.




                                             5
          Case 5:19-cv-00089-G Document 31 Filed 02/14/19 Page 9 of 22



A true and correct copy of the email correspondence from Peter W. Brolick on February 8,

2019, is attached hereto as Exhibit 5.

       15.    Upon information and belief, the malpractice liability insurance was paid by

the Hospital Defendants on February 13, 2019.

Second Violation of TRO – Transfer of Management to iHealthcare and failure to inform
                          this Court of such transfer.

       16.    The Hospital Defendants have transferred management operations of the

Hospital to iHealthcare and/or its affiliates. In so doing, the Hospital Defendants directly

violated the TRO.

       17.    Upon information and belief, CAH 7 holds (or held) the license to operate

the Hospital, which is the only hospital in the City of Prague.

       18.    The Hospital has been managed by CAH 7 and/or Empower.

       19.    The Hospital Defendants’ Motion to Re-set Hearing was filed on February

5, 2019, and represented to this Court and Plaintiffs at paragraph six that:

              Empower HMS is the management company which operates
              CAH Acquisition Company 7, LLC d/b/a Prague Community
              Hospital.

       20.    As this Court will recall, the Hospital Defendants in their Motion to Re-set

Hearing informed the Court that the President of Empower is Michael Christensen, who

allegedly is a “crucial witness” for the Hospital Defendants. So much so, that the Motion

to Re-set Hearing provided that because Mr. Christensen had recently suffered “two heart

attacks,” the hearing set for February 8, 2019, should be continued.




                                              6
         Case 5:19-cv-00089-G Document 31 Filed 02/14/19 Page 10 of 22



       21.     However, Plaintiffs have acquired information indicating that neither

Empower nor CAH 7 are managing the Hospital. Instead, on January 7, 2019, Jorge A.

Perez (a recent director of iHealthcare) entered into a certain Business Development

Agreement with iHealthcare Management II Company, a Florida Corporation.           The

Business Development Agreement at paragraph one provides:

               1) BUSINESS DEVELOPMENT ENGAGEMENT:
               a) iHealthcare hereby engages Perez to deliver a certain valid,
               binding, exclusive and executed hospital management contract
               for new business for and on behalf of iHealthcare Management
               II Company;
               ...
               c)Perez shall obtain any required consents, authorizations and
               binding approvals necessary to deliver an executed binding
               ten-year contracts for hospital management services to
               iHealthcare Management II Company;
               d)Perez will ensure iHealthcare is the exclusive provider of
               management services under these new agreements;
               ...
               f)The target inception date will be January 7, 2019 and limited
               only to CAH Acquisition Company 7, LLC D/B/A Prague
               Community Hospital.

See Business Development Agreement, a true and correct copy of which is attached hereto

as Exhibit 6, at ¶ 1.


       22.     Also, on January 7, 2019, Jorge A. Perez on behalf of CAH Acquisition

Company 7, LLC d/b/a Prague Community Hospital, entered into a certain Management

and Administrative Services Agreement with iHealthcare Management II Company. The

Management and Administrative Services Agreement provides as follows:

               WHEREAS, PCH [Prague Community Hospital] owns and
               operates an acute general medical and surgical hospital (the
               “PCH Facilities”) located on the medical campus with a


                                             7
         Case 5:19-cv-00089-G Document 31 Filed 02/14/19 Page 11 of 22



              principal address of 1322 Klabzuba Avenue, Prague,
              Oklahoma 74864;

              WHEREAS, Manager [iHealthcare] is a Hospital Management
              Company;

              WHEREAS, Manager has demonstrated expertise and a track
              record of successfully managing and improving the
              performance of hospitals serving rural communities;

              WHEREAS, PCH desires that Manager provide services to
              administer, supervise, and manage, and Manager desires to
              administer, supervise, and manage, the operations of the PCH
              Facilities on behalf of PCH commencing on January 7, 2019
              (the “Effective Date”) on the terms and conditions set forth
              hereinafter, in furtherance of and consistent with PCH’s
              mission[.]

See Management and Administrative Services Agreement, a true and correct copy of which

is attached hereto as Exhibit 7, at Recitals.

       23.    The Business Development Agreement as well as the Management and

Administrative Services Agreement were both obtained from iHealthcare’s Form 8-K

filing with the Securities and Exchange Commission, which was filed on February 5, 2019.

A true and correct copy of the Form 8-K is attached hereto as Exhibit 8.

       24.    From the Form 8-K of iHealthcare, Inc., iHealthcare Management Company

II appears to be a wholly owned subsidiary of iHealthcare, Inc., a Delaware corporation.

See Form 8-K, Exhibit 8.

       25.    Furthermore, on February 6, 2019, iHealthcare disseminated a press release

(the “Press Release”). In the Press Release iHealthcare announced that “it finalized the

execution of thirteen Hospital Management and Administrative Services Agreements . . .




                                                8
           Case 5:19-cv-00089-G Document 31 Filed 02/14/19 Page 12 of 22



with thirteen different medical hospital facilities, located in Seven States.” A true and

correct copy of the Press Release is attached hereto as Exhibit 9.

        26.    Finally, on February 7, 2019, Michael Christensen, alleged President of

Empower, directed an email to the Hospital, inter alia, with a subject line of: “iHealthcare,

Inc. to immediately assume management of all empowerHMS facilities.” A true and

correct copy of February 7, 2019, email correspondence from Michael Christensen is

attached hereto as Exhibit 10.

        27.    Interestingly, Mr. Christensen is also listed as an officer of iHealthcare on

iHealthcare, Inc.’s website (“iHealthcare’s Website”). Per iHealthcare’s Website, Mr.

Christensen’s title at iHealthcare is “President Hospital Network.” A true and correct copy

of iHealthcare’s Website showing iHealthcare’s leadership is attached hereto as Exhibit

11. 5

        28.    Further under “Our Locations,” iHealthcare’s Website also represents that a

location of its “comprehensive hospital network” is the Hospital in Prague. A true and

correct copy of iHealthcare’s Website showing the Hospital as a location is attached hereto

as Exhibit 12. 6

        29.    Therefore, a transfer of management operations from Empower and/or CAH

7 to iHealthcare appears to have occurred sometime between January 7, 2019, and February

7, 2019.


5
  iHealthcare’s Website showing iHealthcare’s leadership URL:
https://www.ihealthcaresystems.com/Leadership
6
  iHealthcare’s Website showing the Hospital as a location URL:
https://www.ihealthcaresystems.com/Locations


                                              9
            Case 5:19-cv-00089-G Document 31 Filed 02/14/19 Page 13 of 22



          30.   It is unknown if the Hospital Defendants’ local counsel was aware of the

transition of management services for the Hospital from Empower and/or CAH 7 to

iHealthcare. However, national counsel for Empower and CAH 7, Mr. Frank Smith, knew

or should have known that a transfer in management of the Hospital was underway. This

transition was not disclosed to Plaintiffs’ counsel nor this Court.

          31.   The Hospital Defendants absolutely misrepresented facts to this Court when

their Motion to Re-Set was filed by stating that Empower was managing the Hospital and

its President needed be present at any receivership hearing.

          32.   Further, because there is evidence suggesting that although the Management

and Administrative Services Agreement is dated January 7, 2019, the actual management

and transfer of operations was not effective until February, the transfer in management

from Empower and/or CAH 7 to iHealthcare is a violation of the TRO issued by this Court

that was in full force and effect and/or the State Court TRO that was still in full force and

effect.

          33.   The TRO provides that the Hospital Defendants are barred and enjoined from

terminating the existing services they provide to Plaintiffs. See TRO, Exhibit 1. Yet, the

Hospital Defendants have transferred management operations of the Hospital to a non-

party to this case. In so doing, the Hospital Defendants have intentionally and callously

disregarded this Court’s TRO and frankly this Court in failing to disclose relevant facts.

          34.   Further, transfer of management operations to another entity could endanger,

and counties to potentially endanger, the health and safety of the residents of the City of

Prague and the surrounding areas. This is because iHealthcare is not a party to this lawsuit


                                             10
         Case 5:19-cv-00089-G Document 31 Filed 02/14/19 Page 14 of 22



and is not subject to the TRO. Therefore, on a whim, iHealthcare could elect to shut down

the Hospital, terminate the medical treatment being provided at the Hospital, and disrupt

the community’s health care.

       35.    This Court’s TRO also provided that the Hospital Defendants are required to

operate the Hospital in the normal course of business until further order of the Court. See

TRO, Exhibit 1. Surely the Hospital Defendants do not consider an outright transfer of

management operations to another entity as in the normal course of business.

       36.    The national counsel for the Hospital Defendants, Mr. Frank Smith, failed to

mention any transfer of management operations to counsel for Plaintiffs. Further, and more

importantly, the national counsel for Hospital Defendants failed to mention any transfer of

management operations to this Court.

       37.    Alarmingly, the same day as this Court’s telephone conference with counsel

for Plaintiffs, counsel for the Hospital Defendants, and other Defendants – Wednesday

February 6, 2019 – iHealthcare disseminated the Press Release. See Press Release, Exhibit

9.

       38.    Moreover, the very next day, the key witness for the Hospital Defendants,

Michael Christensen, circulated the email correspondence announcing iHealthcare’s

immediate assumption of management obligations. See February 7, 2019, email from

Michael Christensen, Exhibit 10.

       39.    Plaintiffs also have acquired information that the representation of Mr.

Christensen’s two heart attacks may have been embellished and false, as some Hospital

employees were advised that Mr. Christensen only had a procedure to remove water


                                            11
         Case 5:19-cv-00089-G Document 31 Filed 02/14/19 Page 15 of 22



surrounding his heart. In any event, it is apparent that Mr. Christensen was back at work

on February 7, 2019, as he announced iHealthcare’s assumption of management operations

of the Hospital. See February 7, 2019, email from Michael Christensen, Exhibit 10.

       40.    Plaintiffs contend that the transfer of management obligations from the

Hospital Defendants to iHealthcare should have been disclosed to Plaintiffs and this Court.

Rather, Plaintiffs discovered this information through alternative means.

       41.    Plaintiffs further urge this Court to find that transfer of management

operations from the Hospital Defendants to iHealthcare is in direct violation of this Court’s

TRO, because the actual transition did not occur until after the TRO was entered. 7

III.   ARGUMENT & AUTHORITIES

A.     The Hospital Defendants should be held in civil contempt for violating this
       Court’s TRO.

       A finding of civil contempt is appropriate if the moving party shows by clear and

convince evidence that “[1] that a valid court order existed, [2] that the defendant had

knowledge of the order, and [3] that the defendant disobeyed the order.” Reliance Ins. Co.

v. Mast Const. Co., 159 F.3d 1311, 1315 (10th Cir. 1998) (internal citation omitted). A

movant need not prove an intentional or purposeful violation; instead, courts are justified

in finding civil contempt based merely on a party's “failure to be reasonably diligent” in

complying with the order. Bad Ass Coffee Co. of Hawaii, Inc. v. Bad Ass Coffee Ltd.

Partnership, 95 F.Supp.2d 1252, 1256 (D. Utah 2000); see generally McComb v.



7
 See TRO time entered at 2:37 p.m. on February 7, 2019; see also email from Michael
Christensen time stamped at 3:02 p.m. on February 7, 2019.


                                             12
         Case 5:19-cv-00089-G Document 31 Filed 02/14/19 Page 16 of 22



Jacksonville Paper Co., 336 U.S. 187, 191 (1949) (“The absence of willfulness does not

relieve from civil contempt . . . . Since the purpose is remedial, it matters not with what

intent the defendant did the prohibited act.”).

       Furthermore, pursuant to Fed. R. Civ. P. 65(d)(2), a party who receives actual notice

of a TRO “by personal service or otherwise ” is bound by the order. Fed. R. Civ. P. 65(d)(2)

(emphasis added). Personal service, therefore, is not required and a party with knowledge

of the TRO is bound by its terms. See, e.g., F.T.C. v. Neiswonger, 494 F.Supp.2d 1067,

1079 (E.D. Mo. 2007) (“Personal service is not required under Rule 65(d). All that is

required is knowledge of the mere existence of the injunction; not its precise terms.

Furthermore, direct evidence is not required to sustain the FTC's burden of showing actual

notice.” (citation omitted)).

       In this matter, it cannot be disputed that there is a valid court order. The TRO

appears in the record of this case at Doc. 24. It also cannot be disputed that the Hospital

Defendants had knowledge of the court order. Counsel for Hospital Defendants negotiated

certain terms in the TRO during the February 6, 2019, conference call with this Court.

Furthermore, the TRO was circulated and served on counsel for the Hospital Defendants

by the CM/ECF system. Therefore, the first two elements of a finding for civil contempt

are clearly met.

       For the third element, the Hospital Defendants have disobeyed, disregarded, and

violated this Court’s TRO under more than one occasion. The evidence is clear. The

evidence is convincing.




                                             13
          Case 5:19-cv-00089-G Document 31 Filed 02/14/19 Page 17 of 22



       The undersigned certifies by signing and filing this Motion that Plaintiffs’ counsel

has not received a single written report of income and expenses of the Hospital during the

pendency of the TRO. Accordingly, Plaintiffs have establishment the first violation of the

TRO by clear and convincing evidence.

       Furthermore, Plaintiffs have attached to this Motion evidence that the management

of the Hospital has been transferred from the Hospital Defendants to iHealthcare.

Moreover, Plaintiffs have attached additional evidence suggesting that the agreements are

dated January 7, 2019, the actual and effective transfer of operations was not until

February. 8 Therefore, Plaintiffs have establishment the second violation of the TRO by

clear and convincing evidence.

       In sum, there was a valid temporary restraining order entered by this Court on

February 7, 2019. The Hospital Defendants were aware of the temporary restraining order,

and discussed the content of the temporary restraining order with this Court by telephone

conference on February 6, 2019. There is ample evidence before this Court that illustrates

that the Hospital Defendants flagrantly disregarded this Court’s TRO; the Plaintiffs have

presented admissible evidence that no reports of income and expenses of the Hospital have

been provided to Plaintiffs, and that the Hospital Defendants have transferred management

operations to iHealthcare.




8
  In the alternative, counsel for the Hospital Defendants namely, the national counsel, mislead
this Court and the Plaintiffs in their representations as well as concealed the true management of
the Hospital.


                                                14
         Case 5:19-cv-00089-G Document 31 Filed 02/14/19 Page 18 of 22



B.     The Hospital Defendants cannot meet their burden to overcome a finding of
       civil contempt.

       “Once [Plaintiffs] ma[k]e that showing, the burden then shift[s to the Hospital

Defendants] to show either that [t]he[y] complied with the order or that [t]he[y] could not

comply with it.” ClearOne Commc'ns, Inc. v. Bowers, 651 F.3d 1200, 1210 (10th Cir.

2011). As has been demonstrated to this Court, the Hospital Defendants have not complied

with the TRO.

       There is no logical explanation as to why the Hospital Defendants could not have

complied with the TRO. Surely, the Hospital Defendants cannot contend that they could

not have sent Plaintiffs reports of income and expenses of the Hospital. Even more, it

would be unreasonable for the Hospital Defendants to contend that they could not have

transferred management operations of the Hospital to iHealthcare or, at the very least,

informed the Court and the Plaintiffs of such intent to transfer.

       The Plaintiffs have met their burden of establishing the Hospital Defendants are in

contempt of this Court’s February 7, 2019, TRO, and the Hospital Defendants cannot

logically rebut such a finding.

C.     The Remedy and Damages.

       The Tenth Circuit has held “[d]amages need only be proven by a preponderance of

evidence.” F.T.C. v. Kuykendall, 371 F.3d 745, 751 (10th Cir. 2004). Further, in a civil

contempt proceeding, the damages are remedial in nature and for the benefit of the movant.

Id. at 752. To that end, “[c]ivil contempt awards are intended to coerce compliance with a

court's order or to compensate plaintiff for losses sustained. Plaintiff, however, need not



                                             15
         Case 5:19-cv-00089-G Document 31 Filed 02/14/19 Page 19 of 22



show actual losses. An award of the profits of the contemnor is an acceptable substitute for

such a showing.” Premium Nutritional Prod., Inc. v. Ducote, 2008 WL 2020390, at fn. 1

(D. Kan. May 9, 2008) (citations omitted). A district court has broad discretion in using

its contempt powers to require adherence to court orders. O'Connor v. Midwest Pipe

Fabrications, Inc., 972 F .2d 1204, 1209 (10th Cir.1992) (citations omitted).

       The Hospital Defendants, individually and collectively, had actual knowledge of a

valid court order and proceeded deliberately, in concert, to assist Empower and/or CAH 7

to violate its terms. The Hospital Defendants’ action caused and continue to cause harm

to the Plaintiffs. The Plaintiffs are unaware of whether Medicare and Medicaid payments

have been made to the Hospital. The Plaintiffs are unaware of whether payments are being

made to vendors. Most importantly, Plaintiffs were unaware during the pendency of the

entered TRO whether the medical malpractice insurance for the Hospital had been paid, or

even could be paid. 9

       The Hospital Defendants have also been damaged by transfer of management to

iHealthcare. The Plaintiffs were in the process of seeking a receivership and instead the

Hospital Defendants transferred the management to another company.              Further, the

damages are unmeasurable to the extent that the new management company, iHealthcare,

takes action detrimental to the Hospital (such as closure) and to the Plaintiffs due to the

Hospital Defendants’ transfer of management to them.          Lastly, any sums that were

transferred or may be transferred in the future from iHealthcare to any of the Hospital


9
 Upon information and belief, the malpractice insurance premium was paid on February 13,
2019.


                                             16
         Case 5:19-cv-00089-G Document 31 Filed 02/14/19 Page 20 of 22



Defendants or their affiliates should be immediately awarded to Plaintiffs as damages for

violating the TRO.

       The Plaintiffs also seek equitable relief. Namely, the Plaintiffs seek an award of a

receivership to facilitate the transition of the Hospital’s critical access hospital operation

to a new operator. The Plaintiffs have additionally suffered damages in the form of

attorneys’ fees and costs for pursing this Motion, related filings, and related proceedings.

IV.    CONCLUSION

       The Hospital Defendants disregard of this Court’s TRO constitutes civil contempt.

The Plaintiffs request that the Hospital Defendants be ordered to appear and show cause

why they should not be sanctioned for civil contempt. Lastly, Plaintiffs request that this

Court award civil contempt sanctions that it deems appropriate, including reasonable

attorneys’ fees and costs in favor of Plaintiffs.




                                              17
Case 5:19-cv-00089-G Document 31 Filed 02/14/19 Page 21 of 22



                                  CHRISTENSEN LAW GROUP, P.L.L.C.


                           By:     /s/ J. Clay Christensen
                                  J. Clay Christensen (OBA #11789)
                                  T. P. Howell (OBA#10347)
                                  Jeffrey E. Tate (OBA #17150)
                                  Jonathan M. Miles (OBA #31152)
                                  Brock Z. Pittman (OBA #32853)
                                  The Parkway Building
                                  3401 N.W. 63rd Street, Suite 600
                                  Oklahoma City, Oklahoma 73116
                                  Telephone: (405) 232-2020
                                  Facsimile: (405) 228-1113
                                  clay@christensenlawgroup.com
                                  lynn@christensenlawgroup.com
                                  jeffrey@christensenlawgroup.com
                                  jon@christensenlawgroup.com
                                  brock@christensenlawgroup.com

                                  Attorneys for Plaintiffs




                             18
         Case 5:19-cv-00089-G Document 31 Filed 02/14/19 Page 22 of 22



                             CERTIFICATE OF SERVICE

       This shall certify that on this 14th day of February, 2019, a true and correct copy of
the above and foregoing was sent electronically to the Clerk of the Court using the CM/ECF
System and transmittal of a Notice of Electronic Filing to the following counsel registered
for ECF in this case:

 Peter W. Brolick                              James M. Reed
 Kristopher E. Koepsel                         John T. Richer
 Riggs, Abney, Neal,                           Hall, Estill, Hardwick, Gable,
 Turpen, Orbison & Lewis                       Golden, & Nelson P.C.
 502 West Sixth Street                         320 South Boston Avenue, Suite 200
 Tulsa, OK 74119                               Tulsa, OK 74103
 pbrolick@riggsabney.com                       jreed@hallestill.com
 kkoepsel@riggsabney.com                       jricher@hallestill.com

 -and-                                         Attorneys for WCS Corporation, Inc.

 Frank M. Smith, Pro Hac Vice
 FMS Lawyer, PL
 9900 Stirling Road, Suite 226
 Cooper City, FL33024
 frank.smith@fmslawyer.com


Attorneys for CAH Acquisition Company 7,
LLC; HMC/CAH Consolidated, Inc.,;
Rural Community Hospitals of America,
LLC; Empower H.M.S; Jorge A. Perez




                                                  /s/ J. Clay Christensen
                                                  J. Clay Christensen




                                             19
